Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-13, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kidmose (US 20130296731 A1).
Regarding Claim 1, Kidmose teaches: An in-the-ear hearing aid device (Fig. 5), comprising at least one electro-acoustic transducer (25), wherein said at least one electro-acoustic transducer comprises a capsule (26) enclosing a transducer sound active part and a transducer air volume (speaker 2 residing within air volume of 26), wherein said transducer sound active part comprises at least one of a membrane, a diaphragm, an electromagnetic mechanism, and a sound vibrating unit (being a speaker, 2 would have a sound vibrating unit), and said transducer air volume is air volume which is enclosed by said capsule and which is in fluid-connection with said transducer sound active part (as shown), wherein said capsule forms a housing of said at least one electro-acoustic transducer (as shown); and an electroencephalography (EEG) monitoring system configured to monitor EEG signals of a person wearing the hearing aid (electrodes 3 in combination with electronic module 27; ¶ [0036]), said EEG monitoring system being at least partly arranged in said transducer air volume (as shown), said EEG monitoring including at least one sensor configured to measure the EEG signals (electrodes 3), wherein at least a portion of said at least one sensor is either arranged on an outer surface of said capsule, or incorporated as part of an outer wall of said capsule (electrodes 3 are arranged both on an outer surface and simultaneously within a wall of 26), and a processor configured to, on the basis of the EEG signals, identify or predict a biological incidence (¶ [0036], [0063]: electronic module 27 comprising blocks of Fig. 1, 2; ¶ [0053]: “ The electrode validation system comprises signal acquisition means 4 for acquiring the EEG signal from the electrodes 3. The electrodes 3 form the EEG sensor part. The signal acquisition means 4 could also have been placed as part of the EEG sensor part. The signal is sent to an EEG signal analyzer 5 where the surveillance of the EEG signal is performed. An electrode validation controller 7 compares acquired signals from the electrodes 3 with the timing of acoustical signals given by the audio generator 6 and speaker 2. Based on this the electrode validation controller 7 decides if the signal acquired by the electrodes is an EEG signal. The classifier deciding if the electrodes 3 detect an induced response, and thereby receive the EEG signal, is part of the electrode validation controller 7”).
Regarding Claim 2, Kidmose teaches: wherein the at least one sensor comprises a plurality of EEG electrodes (Figs. 3, 5 depict multiple electrodes 3).
Regarding Claim 3, Kidmose teaches:  wherein the processor is configured to, in response to identifying or predicting the biological incidence, output an alarm or information of said biological incidence, said alarm or information being outputted via said at least one electro-acoustic transducer (¶ [0054], [0076]) or outputted via a wireless link to an external device (¶ [0035]).
Regarding Claim 7, Kidmose teaches: wherein said processor is arranged in said transducer air volume (as shown).
Regarding Claim 8, Kidmose teaches: wherein at least part of said capsule forms an exterior housing of said in-the-ear hearing aid device defining an outer contour of said in-the-ear hearing aid device (as shown).
Regarding Claim 9, Kidmose teaches: wherein said capsule includes a receiver outlet of the in-the-ear hearing aid device, wherein a passage through said receiver outlet is in fluid-connection with an outlet opening in said housing of said at least one electro-acoustic transducer, wherein said outlet opening is in fluid-connection with said transducer sound active part (16 in fluid communication with 2 which would include a transducer sound active part).
Regarding Claim 10, Kidmose teaches: wherein said capsule includes a connection tube (Figs. 3-4: element 14), wherein a passage through said connection tube is in fluid-connection with an opening in a housing of a behind-the-ear hearing aid device (14 including interior in fluid communication with 12).
Regarding Claim 11, Kidmose teaches: wherein said capsule includes a microphone inlet of the in-the-ear hearing aid device (13), wherein a passage through said microphone inlet is in fluid-connection with an inlet opening in said housing of said at least one electro-acoustic transducer, wherein said inlet opening is in fluid-connection with said transducer sound active part (as shown, 13, 8, 2, and 16 are all in fluid communication with each other).
Regarding Claim 12, Kidmose teaches: wherein said at least one electro-acoustic transducer is one of a microphone and a receiver (speaker 2).
Regarding Claim 13, Kidmose teaches: further comprising at least one of the following within the transducer air volume: a temperature sensing element, a light sensing element, a sound sensing element (microphone 8), a moisture sensing element, a blood oximetry sensor including at least two light emitting elements and a light sensing element, a blood pressure sensor, a blood sugar sensor, a pulse sensor, a hydration sensor, a galvanic skin response electrode, and an electrooculography electrode.
Regarding Claim 18, Kidmose teaches: a behind-the-ear hearing aid device, and a coupling element configured to mechanically and/or electrically connect said in-the-ear hearing aid device and said behind-the-ear hearing aid device (BTE component 12 is electrically coupled to ITE component 15 as shown in Figs. 3-4 by connecting wire 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kidmose (US 20130296731 A1).
Regarding Claim 4, Kidmose does not specifically teach: wherein the processor is configured to output the alarm or the information to the external device, the external device being a smartphone (Kidmose teaches wireless output to an external device, ¶ [0035], but not specifically to a smartphone). However, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kidmose, if not already taught, to output the notification to a smartphone. Motivation for doing so would lie in allowing the user to receive a convenient notification on a device which would likely already be on their person.
Regarding Claim 5, Kidmose does not specifically teach: wherein the biological incidence, which the processor is configured to identify or predict, includes hypoglycemia. However, Kidmose discloses it is known to use EEG signals to detect hypoglycemia (¶ [0006], [0009]). Therefore, in order to protect those patients suffering from diabetes, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kidmose to include hypoglycemic detection. Motivation for doing so would lie in allowing the users of the device to help avoid low blood sugar incidents.

Allowable Subject Matter
Claim 6, 14-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651